8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 1
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 1 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 2
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 2 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 3
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 3 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 4
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 4 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 5
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 5 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 6
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 6 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 7
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 7 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 8
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 8 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page 9
                                        of 21




          Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 9 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      10 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 10 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      11 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 11 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      12 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 12 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      13 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 13 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      14 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 14 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      15 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 15 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      16 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 16 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      17 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 17 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      18 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 18 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      19 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 19 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      20 of 21




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 20 of 21
8:19-cr-00181-CRI *SEALED*   Date Filed 02/19/19   Entry Number 2 *SEALED*   Page
                                      21 of 21




                                      REDACTED




         Case 5:19-mj-01257-JG Document 1 Filed 02/26/19 Page 21 of 21
